149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Doroteo RIVERA, Petitioner,v.IMMIGRATION and NATURALIZATION SERVICE, Respondent.
No. 97-3785.
United States Court of Appeals, Eighth Circuit.
Submitted: April 13, 1998.Filed: April 22, 1998.

On Petition for Review from Immigration and Naturalization Service.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
Having considered Doroteo Rivera's petition for review, we conclude Rivera's contentions are without merit.  We affirm for the reasons set forth in the decision of the Board of Immigration Appeals.  See 8th Cir.  R. 47B.


2
A true copy.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation